DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/22 has been entered.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-30 are rejected under 35 U.S.C. 102(a1) as anticipated by Kato et al. (JP 2007-222925 A).
Regarding claim 21, Kato discloses:
A method for connecting two dissimilar materials having different melting points [friction stir welding (FSW) Al member (3, 12, 41) to steel member (2, 13, 42); 0029, 006, and figures 1-3, and 8], the method comprising: 
[Al replenishing material/bar (46); 0048] within a groove [groove (43)] of a second material [steel member (2, 13, 42)], the first material leaving at least a portion of the groove vacant [see figure 8]; and
placing a third material [Al member (41)] directly upon the first material and over the groove [see figure 8], wherein the first and third materials are different [Since member (41) is a sheet, member (42) is a sheet with grooves, and material (46) is a bar they are all different sizes and shapes. As for the “directly” limitation, one of ordinary skill in the art would understand that the gaps in figures 6-10 are not an intended since figures 6-10 are not to scale, the shown gap is not an intended feature because Kato never refers to this gap in the specification let alone any reason to have it, there is no mention of an element/step that permits this gap to exist, such a gap would create a stressor point, would allow the weld metal to flow outside of the groove, and figure 2 clearly shows the materials in direct contact.  Optionally, the figures are exploded views.  Therefore, the examiner believes that one of ordinary skill in the art would conclude that Kato does disclose the “directly” limitation.]; 
using friction stir welding to heat the first and third materials to a temperature sufficient to plasticize the first and third materials within the groove and form a mixture of the first and third materials within the groove [0031 describes FSW wherein the Al member is plasticized during welding.  The examiner notes that material (46) is also inherently plasticized since it is also made from Al and the pin is plunged into it.  See figures 2 and 3 for these materials filling the groove.].
Concerning any claimed results:

Regarding claim 22, Kato discloses:
the first, second, and third materials are all different [member (41) is a sheet, member (42) is a sheet with grooves, and material (46) is a bar so they are all different sizes and shapes].
Regarding claim 23, Kato discloses:
wherein said heating is controlled to prevent overheating [it is inherent that Kato prevents overheating because a satisfactory weld is produced].
Regarding claim 24, Kato discloses:
wherein the first material is different than the second material [steel member (42) is a sheet with grooves and Al material (46) is a bar so they different sizes, shapes, and compositions].
Regarding claim 25, Kato discloses:
wherein said groove defines a dovetail [see figure 8].
Regarding claim 26, Kato discloses:
wherein the third material is extruded into the groove [since member (41) is plasticized due to the pin being plunged into it, it is intrinsically extruded into the groove].
Regarding claims 27-29, Kato discloses:
wherein the first material is loosely placed in the groove of the second material [0034 and figure 8];
[0034 and figure 8]; 
wherein the portion occupies either or both lateral edges of the first material [0034 and figure 8].
Regarding claim 30, Kato discloses:
wherein the third material fills at least some of the portion [since the claimed process achieves this by the pin being inserted through the first and third members then so does Kato].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP 2007-222925 A) in view of Okamoto et al. (US 2004/0057782 A1).  The following applies should the applicant prove that Kato does not disclose the “directly” limitation.  
Regarding claim 21, Kato teaches:
A method for connecting two dissimilar materials having different melting points [friction stir welding (FSW) Al member (3, 12, 41) to steel member (2, 13, 42); 0029, 006, and figures 1-3, and 8], the method comprising: 
placing a first material [Al replenishing material/bar (46); 0048] within a groove [groove (43)] of a second material [steel member (2, 13, 42)], the first material leaving at least a portion of the groove vacant [see figure 8]; and
[Al member (41)] upon the first material and over the groove [see figure 8], wherein the first and third materials are different [Since member (41) is a sheet, member (42) is a sheet with grooves, and material (46) is a bar they are all different sizes and shapes.]; 
using friction stir welding to heat the first and third materials to a temperature sufficient to plasticize the first and third materials within the groove and form a mixture of the first and third materials within the groove [0031 describes FSW wherein the Al member is plasticized during welding.  The examiner notes that material (46) is also inherently plasticized since it is also made from Al and the pin is plunged into it.  See figures 2 and 3 for these materials filling the groove.].
Kato does not teach:
placing a third material upon the first material.
Okamoto teaches FSW Al material (2) to grooved steel material (3) wherein material (2) may have protrusion (8), note that this is similar to Kato figure 7, and materials (2, 3) are in direct contact prior to welding; figures 1 and 8.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to place Al and steel members in direct contact prior to welding since it is known to do so.  Additionally, one would have been motivated to do so in order to prevent a stressor point from being created, to prevent the weld metal from flowing outside of the groove, to prevent a gap between the members faying surfaces, and/or to prevent the surface of the top member from being rippled. 
Regarding claims 22-30, these claims are addressed in the rejections of these claims above.

Response to Arguments
Applicant's arguments filed 3/14/22 have been fully considered but they are not persuasive.
The applicant’s argument that Kato does not teach the Al member placed directly onto the steel member is addressed in the 102 rejection of claim 1 above.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735